DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Giampaolo et al. (U.S. PG PUB 2008/0126441) generally teaches combing event notifications. Events, such as file changes, can be monitored. The event notifications from these events can be used, for example, by a backup system to identify changed data for the next incremental backup operation. The number of event notifications can be limited, leading to dropped events. Dropped events prevent the system from knowing what was changed without searching everything (e.g., searching an entire file system). The loss can be limited by managing the event notifications to combine the event notifications as necessary to maintain space for new incoming events. For example, event notifications for changes to files in a same folder can be combined to a single event notification at a parent level (e.g., a folder that contains the files) to reduce space. Only that parent will need scanned or otherwise examined to determine the changed files instead of the entire file system.”

Ratiu (US PG PUB 2017/0118304) teaches receiving a number of notifications of activity relevant to a user. Each notification has an associated type. The method also includes calculating an estimated click-through rate (CTR) for each notification based at least in part on the type associated with each notification; determining a push threshold value for each notification based at least in part on the estimated CTR for each notification; and sending one or more of the notifications to the user. Each of the sent notifications has a push threshold value higher than a pre-determined push threshold value.

Filippi et al. (US PG PUB 2018/0121035) teaches to display management for data visualizations of analytics data. This summary is provided to introduce a selection of concepts in a simplified form that are further described below in the detailed description. This summary is not intended to identify key features or essential features of the claimed subject matter, nor is it intended to be used in isolation as an aid in determining the scope of the claimed subject matter.


“filtering, on a communication device, notifications to be displayed on a user interface of the communication device so as to modulate display of the notifications on the user interface, wherein filtering the notifications to be displayed on the user interface of the communication device comprises: determining whether the new notification can be combined with an existing notification in the notification queue based on a user preference, a system state, and whether an application to which the notification is related is currently active, and in response to determining that the new notification can be combined, combining the new notification with the existing notification.”  These additional features in combination with all the other features required in the claimed invention, and in views of applicant's remarks (4/15/21, page 11-13), are neither taught nor suggested fully by the prior art(s) of record.

With regard to claims 2-9, 11-18, 20-27, the claims are depending directly or indirectly from the independent Claim 1, 10, and 19, each encompasses the required limitations recited in the independent claim discussed above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848.  The examiner can normally be reached on Tues and Thurs 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Carina Yun
Patent Examiner
Art Unit 2194



/CARINA YUN/Examiner, Art Unit 2194                                                                                                                                                                                                        

                                                                                                                                                                                          /DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194